PS8
(8/88)

                                 UNITED STATES DISTRICT COURT
                                              for the                            2OI9FE   ''&)
                                      Western District of Texas                                  !1   1!:   3



U. S. A. vs. Jason Hernandez                                      Docket

                         Petition to Modify Conditions of Pretrial Release
                                                                                          J
        COMES NOW Kvona Stubbs, U.S. PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant Jason Hernandez who was placed under pretrial release
supervision by the Honorable Andrew Austin sitting in the court at Austin, Texas on the 29th day
                                                                                 ,


of November, 2018 under the following conditions:

See Appearance Bond an Order Setting Conditions of Release dated 11/29/1 8.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:
                        (If short insert here; if lengthy write on separate sheet and attach)

On November 29, 2018, the defendant was released on a personal recognizance bond with pretrial
supervision.

On January 31, 2019, the defendant's substance abuse treatment counselor at Kearley and Schmitt
advised the defendant is "very depressed and full of anxiety and stress at this point." The counselor
recommended the defendant complete a psychology evaluation. The defendant and his attorney,
Oscar Buitron, was informed of the recommendation and has agreed to a modification of conditions to
include mental health treatment.

It is respectfully recommended that the defendant's conditions of release be modified to order mental
health treatment as directed by Pretrial Services.

                                                      Respectfully submitted,



                                                      Kyona Stubbs
                                                      U.S. Pretrial Services Officer

                                                      Place: Austin, Texas
                                                      Date: February 26, 2019
                ORDER OF COURT

Considered and ordered this 26th day of
February, 2019, and ordered filed and made a part
of the records in the above case.




Honorable Andrew Austin
U.S. Magistrate Judge
